Citation Nr: 1746413	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  16-63 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from September 1955 to September 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in an August 2017 video conference hearing.  

Inasmuch as the evidence of record reflects multiple psychiatric diagnoses, the Board has recharacterized the claim as one for service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a service connection claim for a specific psychiatric entity encompasses all psychiatric diagnoses shown by the record). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's major depressive disorder is a result of his active service.  


CONCLUSION OF LAW

Major depressive disorder was incurred in service.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304. Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

To establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service-stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

At the outset, the Board notes that there are no contemporaneous service records available for review.  His service treatment and personnel records were destroyed in a fire-related incident.  See October 2014 Formal Finding of Unavailability of Service Records.  In such situations VA has a heightened obligation to explain its findings and conclusions and carefully consider the benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

VA treatment records show diagnoses of PTSD and major depressive disorder.  In a May 2013 VA treatment record, the Veteran reported intrusive memories of his service in Korea.  He also reported that while stationed in Korea, he was on guard duty and shot at what he believed was a North Korean soldier that was attempting to sneak through the barbed wire fence, but when he and other soldiers searched for the body, they found nothing.  

In October 2014 statements, J.L., the Veteran's nephew, C.B., a friend of the Veteran since childhood, and R.L., identified as knowing the Veteran since childhood, all affirmed that the Veteran spoke about his experiences in Korea upon his return from active duty.  

An August 2015 VA treatment record noted the Veteran experienced several symptoms from his active duty service in Korea, including survival guilt, intrusive memories, and irritability.  He was diagnosed with major depressive disorder, and the diagnosis was provided by a psychologist.  

At his August 2017 video conference hearing, the Veteran indicated that if the Board determined that service connection was warranted for a psychiatric disability, regardless of the precise diagnosis or label that would satisfy his appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for major depressive disorder is warranted.  





ORDER

Service connection for major depressive disorder is granted.  






____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


